Citation Nr: 0928257	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-19 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from May 1945 to 
December 1945, and active service with the Regular Philippine 
Army from December 1945 to June 1946.  He died in October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received in June 2009, the appellant clarified 
that she desired a personal hearing before a Veterans Law 
Judge (VLJ) sitting at a local VA office.  To ensure 
compliance with due process requirements, and because Travel 
Board hearings are scheduled by the RO, the case is REMANDED 
for the following:

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing before a VLJ sitting in Manila, 
the Philippines.  She should also be 
informed of her right to have a 
videoconference hearing as an alternative.  
The case should then be processed in 
accordance with standard appellate 
practices.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




